Citation Nr: 1709983	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected status-post fracture of L3-4 lumbar spine with bulging disc and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that decision, the RO continued the 20 percent rating for the Veteran's spine disability.

By way of background, the RO originally granted an initial rating of 10 percent for status-post fracture L3-4 lumbar spine with bulging disc and degenerative disc disease (originally claimed as a low back injury) in December 1991, and granted an additional increased rating of 20 percent for the Veteran's lumbar spine disability in a November 2005 rating decision, effective June 6, 2005, the date of the Veteran's claim for an increased rating. The Veteran made a claim dated October 27, 2009 for an increased rating in excess of 20 percent, stating that the severity of his lower back disability had worsened.
	
When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). However, in this case, the Veteran was awarded TDIU by the RO for a combination of other service-connected disabilities effective August 22, 2014. Therefore, TDIU is not of issue in this appeal. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.




REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, additional medical evidence of February and March 2016 indicates that his lower back disability has worsened since his last VA examination for his lower back disability in August 2015.

Specifically, in a February 2016 examination, the Veteran's primary care provider at VA noted the Veteran's chronic lumbar back pain and DDD but also noted occasional radiculopathy, a disorder not previously mentioned or treated, per the medical evidence in the claim file. In addition, this VA provider noted the Veteran's history of his L3-L4 spine disorder and made a notation that the Veteran desires follow-up through VA for this service-connected condition.  The following month, in March 2016, the Veteran was notified by the Hampton VA Medical Center that a recent MRI had indicated "multilevel disc disease of the low back" and that a neurosurgery consultation was placed with a neurosurgeon to evaluate the results of that MRI, and that consultation with the neurosurgeon appeared to be imminent.  The Veteran's electronic claims file has no record of any medical treatment after those two instances, which are now over a year ago.

As there is an indication of an increase in severity of the Veteran's lower back disability since his last VA examination of August 2015, the Board finds it must remand the claim for a new examination. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Further, the April 2016 Supplemental Statement of the Case (SSOC) makes no reference to this additional medical information of February and March 2016.  This evidence should have been duly and explicitly considered.  



Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records, especially those after March 2016, and associate them with the claims file. 

2. Contact the Veteran and request that he identify all sources of treatment for his lumbosacral spine disability not already identified. He should also be asked to either submit or authorize for release all private treatment records associated with his claimed low back disability not previously identified or obtained. Appropriate action should be taken to obtain identified records.

3. After completion of the foregoing, schedule the Veteran for a VA examination of his lumbar spine with a medical professional of sufficient expertise. The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. The examiner should describe the nature and extent of the Veteran's service-connected lumbar spine disorder. Attention is requested to the March 2016 VA treatment note that indicates the Veteran's recent MRI showed "multilevel disc disease of the low back" and that a neurosurgery consultation was placed with a neurosurgeon.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain. These determinations should be expressed in terms of the degree of additional 

range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. If such information cannot be provided without resorting to speculation, the examiner should explain why.

The examiner should also indicate whether the Veteran has any neurological abnormalities associated with the lumbar spine disorder. Attention is requested to the February 2016 VA treatment note that mentions the Veteran has occasional radiculopathy.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case that takes into consideration all of the evidence associated with the Veteran's claims file since the January 2016 supplemental statement of the case, including the additional medical evidence associated with the claims file in February and March 2016 that was not mentioned in a subsequent April 2016 supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

